***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
        STATE OF CONNECTICUT v. ELMER G.*
                    (SC 20031)
     Robinson, C. J., and McDonald, D’Auria, Mullins and Ecker, Js.

                                  Syllabus

Convicted of two counts each of the crimes of sexual assault in the second
    degree and risk of injury to a child, and three counts of the crime of
    criminal violation of a restraining order, the defendant appealed to the
    Appellate Court. The defendant, his wife, A, and the minor victim, their
    daughter, came to the United States from Guatemala. While living in
    Connecticut, the defendant sexually abused the victim and was verbally
    and physically abusive toward A and the couple’s other children. A
    eventually reported the defendant’s physical abuse of her to the police
    while the defendant was out of the country and obtained an ex parte
    restraining order, which was served on him when he returned to the
    United States. The ex parte order, inter alia, prohibited the defendant
    from contacting A and her children, and denied the defendant visitation
    rights pending a hearing. After the hearing, which the defendant attended
    with his counsel, the trial court issued a temporary restraining order
    that prohibited the defendant from contacting A and contained additional
    orders providing that A’s children also were protected by the order. The
    order also allowed the defendant weekly, supervised visitation with the
    children. Other parts of the order reiterated its terms and stated that
    violation of the order was a criminal offense and that contacting a
    protected person could violate the order. The order also contained a
    Spanish translation of its terms on a separate page. At the hearing,
    during which the defendant, whose primary language is Spanish, required
    an interpreter, the trial court explained the terms of the temporary
    restraining order to the defendant. The court stated, inter alia, that the
    order prohibited the defendant from assaulting, threatening, abusing or
    harassing A and the children and that he was not to have any contact
    with A in any manner. The court further stated that the defendant
    could have supervised, weekly contact with the children. The defendant
    thereafter contacted the victim on three occasions, sending her two text
    messages and a letter that he had one of the victim’s siblings deliver to
    the victim. The Appellate Court upheld the defendant’s convictions. In
    his certified appeal from the Appellate Court’s judgment, the defendant
    claimed that the evidence was insufficient to support his conviction of
    criminal violation of a restraining order and that the prosecutor commit-
    ted certain improprieties while questioning two witnesses and during
    closing argument. Held:
1. The evidence was sufficient to support the defendant’s conviction of three
    counts of criminal violation of a restraining order:
    a. The defendant could not prevail on his claim that there was insufficient
    evidence from which the jury reasonably could conclude that he knew
    that the terms of the restraining order prohibited his contact with the
    children except during weekly, supervised visitation: although the court
    did not expressly state during the hearing that the no contact term
    applied to both A and the children, the court specified, immediately
    after stating that the no contact term applied to A, that the defendant
    could have contact with his children but that it must be supervised and
    then clarified that it would be ‘‘weekly and supervised,’’ and the victim
    advocate similarly characterized the order at the hearing with respect
    to contact with the children as being limited to weekly, supervised visits;
    moreover, although it was possible for the jury to infer that the court
    and the victim advocate meant visitation when they referred at the
    hearing to contact in light of subsequent references to visitation, it also
    was entitled to infer that the court and the victim advocate meant what
    they said when they said contact, and the written temporary restraining
    order, the actions of A and the victim in reporting the defendant’s
    contacts to the police, and the prior, ex parte order all supported the
    latter inference.
    b. This court found unavailing the defendant’s claim that he lacked
    knowledge of the terms of the restraining order on the ground that the
    record failed to show he was informed in Spanish that he was prohibited
    from contacting the children by text or letter: the evidence demonstrated
    that the defendant was fully apprised of the terms of the order in Spanish
    by defense counsel, the court, and the victim advocate, as defense
    counsel confirmed with the court that he was fluent enough in Spanish
    to make the defendant understand what was said in English, counsel
    stated that he had gone over the proposed order with the defendant in
    private in a meeting attended by the defendant’s sister and the victim
    advocate, and the defendant was assisted by a Spanish language inter-
    preter during a portion of the hearing and by defense counsel, who
    acted as an interpreter during the remainder of the hearing; moreover,
    the fact that the defendant asked the victim’s sibling to deliver the letter
    to the victim rather than delivering it to the victim himself indicated
    that the defendant knew he was not permitted to contact the children
    outside of the weekly, supervised visits.
    c. The defendant could not prevail on his claim that there was insufficient
    evidence to establish that he had sent the letter to the victim while
    the temporary restraining order was in effect and, therefore, that this
    instance of contact was not in violation of that order; the victim testified
    that she received the letter during the time the restraining order was
    in effect, there was evidence that the defendant had given the letter to
    the victim’s sibling for delivery to the victim during one of the supervised
    visits that was authorized under the order, and the defendant’s pleas in
    the letter for the victim to meet with him suggested that it was written
    in response to the victim’s refusal to attend the court-approved visits.
2. The defendant was not deprived of a fair trial as a result of certain alleged
    improprieties committed by the prosecutor: the prosecutor’s questions
    to the victim and another witness about whether certain of their testi-
    mony was truthful were not improper, as defense counsel put the victim’s
    credibility squarely before the jury throughout the trial, information
    about the witnesses’ motivations to lie was the type of information a
    jury requires to assess their credibility, the prosecutor’s questions were
    unlikely to confuse the issues for the jury, and, because the evidentiary
    rule against preemptive bolstering of a witness’ testimony has its roots
    in efficiency rather than fairness, this court declined to rely on it as
    a basis on which to adjudicate a claim of prosecutorial impropriety;
    moreover, the prosecutor did not make a golden rule argument when,
    during closing argument, he asked the jurors to consider their own
    perspectives in considering certain of the victim’s testimony, as the
    prosecutor’s comment was not an attempt to encourage the jurors to
    believe the victim out of passion or sympathy but was directed at her
    credibility, which was squarely at issue, and was a permissible attempt
    to encourage the jurors to infer that the victim was not fabricating
    her testimony; furthermore, the prosecutor did not improperly evoke
    sympathy for the victim when he referenced her credibility in light of
    the psychological, social and physical barriers she faced in accusing the
    defendant of sexual assault, and the prosecutor’s comment asking the
    jurors whether other individuals in circumstances similar to those of
    the victim would fabricate sexual assault accusations was not improper,
    as the comment was a permissible, rhetorical device to encourage the
    jury to infer that the victim had no motive to fabricate her testimony.
       Argued February 22—officially released September 17, 2019

                             Procedural History

  Substitute informations charging the defendant, in
the first case, with three counts each of the crimes of
sexual assault in the second degree and risk of injury
to a child, and, in the second case, with three counts
of the crime of criminal violation of a restraining order,
brought to the Superior Court in the judicial district of
Danbury, where the cases were consolidated and tried
to the jury before Pavia, J.; verdicts and judgments of
guilty of two counts each of sexual assault in the second
degree and risk of injury to a child, and three counts
of criminal violation of a restraining order, from which
the defendant appealed to the Appellate Court, Alvord,
court’s judgments, and the defendant, on the granting
of certification, appealed to this court. Affirmed.
  Pamela S. Nagy, assistant public defender, for the
appellant (defendant).
  Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Stephen J. Sedensky III,
state’s attorney, and Warren C. Murray, supervisory
assistant state’s attorney, for the appellee (state).
                         Opinion

  D’AURIA, J. A jury found the defendant, Elmer G.,
guilty of several offenses stemming from the sexual
assault of his minor daughter, including three counts
of criminal violation of a restraining order in violation
of General Statutes § 53a-223b.1 The Appellate Court
upheld his convictions. State v. Elmer G., 176 Conn.
App. 343, 383, 170 A.3d 749 (2017). On further appeal to
this court, the defendant claims that the state presented
insufficient evidence to convict him of any of the counts
of criminal violation of a restraining order. In addition,
he claims that he was deprived of a fair trial as a result
of certain improprieties committed by the prosecutor.
We disagree with both claims and affirm the judgment
of the Appellate Court.
   The jury reasonably could have found the following
facts. The victim’s parents—the defendant and his for-
mer wife, A.N.—originally are from Guatemala. The
victim was born to the couple in 1996, and, two years
later, the defendant immigrated to the United States.
A.N. came to the United States two years after that,
leaving the victim in Guatemala with relatives. The
defendant and A.N. had four other children after they
arrived in the United States.
  The defendant would visit Guatemala about once a
year. During one of these visits, in 2007, when the victim
was about ten years old, the defendant began sexually
abusing her. In 2010, when the victim was thirteen years
old, the defendant had relatives smuggle her into the
United States and to the family’s Connecticut home.
About two weeks after she arrived, the defendant again
started sexually abusing her. The defendant also ver-
bally and physically abused the victim, A.N., and the
victim’s younger siblings ‘‘[a]ll the time.’’
  The Department of Children and Families (depart-
ment) twice investigated allegations that the defendant
had abused family members. In June, 2011, it investi-
gated a report that the defendant had physically abused
one of the victim’s younger brothers. In January, 2012,
the defendant left the United States for a planned visit
to Guatemala. Soon after he left, one of the victim’s
brothers complained to school officials about a recent
incident in which the defendant threatened A.N. and
cut her with a knife.2 The department opened a second
investigation at this point. Although the victim had not
yet disclosed the sexual abuse to anyone, the depart-
ment was aware of ‘‘continuous domestic violence com-
plaints . . . .’’
  In early March, 2012, while the investigation was
ongoing and a few days before the defendant was to
arrive back in the United States, the victim encouraged
A.N. to report the defendant’s physical abuse to the
police, which she did. Although the police indicated
that they were unable to help the family at that time,
the department immediately began to assist the family.
Among other things, it moved the family to another
town and helped A.N. secure an ex parte restraining
order against the defendant.
   In relevant part, the ex parte order (1) prohibited the
defendant from contacting A.N. and her children, (2)
granted A.N. custody of the children, (3) denied the
defendant visitation rights, and (4) scheduled a hearing
on the matter for March 15, 2012. Days later, the defen-
dant returned from Guatemala and was served person-
ally with the order. The court held a temporary
restraining order hearing as scheduled, which the defen-
dant attended with his counsel. As a result of the hear-
ing, the court issued a temporary restraining order that,
in relevant part, retained the same contact restrictions
but granted the defendant ‘‘[w]eekly, supervised’’ visita-
tion with the children. Defense counsel advised him of
the order’s terms in private, the judge and a victim
advocate informed him of the terms in open court, and
he received a physical copy of the order. The defendant,
who primarily speaks Spanish, had the proceedings
translated for him by either a court-appointed inter-
preter or by his bilingual attorney.3
   After the order was in place, the defendant contacted
the victim on at least three occasions. First, on March
28, 2012, he sent the victim a text message. The victim
‘‘felt unsafe’’ after receiving it and reported it to the
police the same day. Second, at some point between
April 1 and 9, 2012, the defendant sent the victim a
letter. On April 9, 2012, the victim again went to the
police, reported the letter and, for the first time, dis-
closed that the defendant had sexually abused her.
Finally, on April 10, 2012, the defendant sent the victim
another text message, which the victim reported to the
police. Additional facts will be set forth as necessary.
   The record also reflects the following procedural his-
tory. In addition to alleging the three counts of criminal
violation of the restraining order, the state charged the
defendant with three counts of sexual assault in the
second degree in violation of General Statutes § 53a-71
(a) (1) and three counts of risk of injury to a child in
violation of General Statutes § 53-21 (a) (2). Following
a trial, a jury found the defendant guilty of two counts
of sexual assault in the second degree, two counts of
risk of injury to a child, and all three counts of criminal
violation of a restraining order. The jury found the
defendant not guilty of one count of sexual assault in
the second degree and one count of risk of injury to a
child. The court denied the defendant’s posttrial
motions for a judgment of acquittal, to set aside the
jury’s verdict, and for a new trial. On the sexual assault
and risk of injury counts, the defendant received a total
effective sentence of forty years of imprisonment, exe-
cution suspended after twenty-five years, followed by
twenty-five years of probation. On the restraining order
violation counts, the defendant received a sentence of
five years imprisonment on each count, to run concur-
rently with the sexual assault and risk of injury sen-
tences.
   The defendant appealed to the Appellate Court,
which affirmed the judgments of conviction. State v.
Elmer G., supra, 176 Conn. App. 383. He then petitioned
this court for certification to appeal, which we granted,
limited to the following issues: (1) ‘‘Did the Appellate
Court properly conclude that there was sufficient evi-
dence to support the defendant’s conviction for criminal
violation of a restraining order?’’ And (2) ‘‘[d]id the
Appellate Court properly conclude that the defendant
was not deprived of his right to a fair trial by prosecu-
torial impropriety?’’ State v. Elmer G., 327 Conn. 971,
173 A.3d 952 (2017).4
                             I
  The defendant first claims that the state presented
insufficient evidence for a reasonable jury to have con-
cluded that he contacted the victim in violation of the
temporary restraining order against him. We disagree.
   In reviewing a claim of insufficiency of the evidence,
we construe the evidence in the light most favorable to
sustaining the verdict. E.g., State v. Moreno-Hernandez,
317 Conn. 292, 298, 118 A.3d 26 (2015). We then deter-
mine whether the jury reasonably could have concluded
that the evidence established the defendant’s guilt
beyond a reasonable doubt. Id. A defendant is guilty of
a criminal violation of a restraining order if he (1) had
a restraining order issued against him, (2) had ‘‘knowl-
edge of the terms of the order,’’ and (3) ‘‘contact[ed] a
person in violation of the order . . . .’’ General Statutes
§ 53a-223b (a).
   On appeal, the defendant does not dispute that he
had a restraining order issued against him and that he
contacted the victim twice by text message and once
by letter. Rather, he argues that the state presented
insufficient evidence that (1) he had ‘‘knowledge of the
terms of the order’’ because the court’s explanation of
the order to him was unclear, and (2) because he does
not read or understand English and the terms were not
translated for him, and (3) the contact via letter with
the victim was ‘‘in violation of the order’’ because it
occurred before the order was in place.
  We first set forth the terms of the order. The tempo-
rary restraining order the court entered against the
defendant consisted of four standardized Judicial
Branch forms stapled together. The first was a single
page form titled ‘‘Order of Protection.’’ That form
required the issuing court to identify a ‘‘[p]rotected
[p]erson’’ (A.N.) and a ‘‘[r]espondent’’ (the defendant),
who were to be the subjects of the order’s protections
and prohibitions, respectively. It then listed several
terms the defendant had to follow, two of which are
relevant to this appeal. The first term prohibited the
defendant from contacting A.N. and certain people
close to her: ‘‘Do not contact the protected person in any
manner, including by written, electronic or telephone
contact, and do not contact the protected person’s
home, workplace or others with whom the contact
would be likely to cause annoyance or alarm to the
protected person.’’ The second term notified the defen-
dant that he would find ‘‘[a]dditional terms’’ on a form
titled ‘‘Additional Orders of Protection.’’
   That single page form, ‘‘Additional Orders of Protec-
tion,’’ contained a different list of terms, one of which
extended A.N.’s protection to her children: ‘‘This order
also protects the protected person’s minor children.’’
Below that appeared a section labeled ‘‘Temporary
Child Custody and Visitation,’’ in which the court per-
mitted the defendant visitation as follows: ‘‘Weekly,
supervised visits with children. The first three visits
are to be supervised by Visitation Solutions, Inc., and
thereafter by [the defendant’s sister].’’
   Two other single page forms were also attached. On
one, titled ‘‘Ex Parte Restraining Order/Restraining
Order: Worksheet Only,’’ the previously referenced
terms—the contact restriction, the protection of A.N.’s
children, and visitation—were reiterated. The other
form, titled ‘‘General Restraining Order Notifications
(Family),’’ contained basic information about the order,
including that these documents constituted a restrain-
ing order, that violating the order was a criminal
offense, that the recipient must comply with both the
‘‘Order of Protection’’ and ‘‘Additional Orders of Protec-
tion’’ forms, and that contacting a protected person
could violate the order. The final form was a Spanish
language translation of the notifications form.
   From these forms, a reasonable jury could have found
that the temporary restraining order limited the defen-
dant’s contact with his children to weekly, supervised
visits and, thus, that by initiating unsupervised contact
with the victim via text message and letter, the defen-
dant ‘‘contact[ed] a person in violation of the order
. . . .’’ General Statutes § 52-223b (a).5 The ‘‘Order of
Protection’’ form plainly provides: ‘‘Do not contact the
protected person in any manner, including by written,
electronic or telephone contact . . . .’’ (Emphasis
added.) The minor children term made this contact
restriction applicable to A.N.’s children: ‘‘This order
also protects the protected person’s minor children.’’
Although this language does not expressly state that
the defendant could not contact the children, a jury
reasonably could infer it from the ‘‘Additional Orders
of Protection’’ form. The language, ‘‘[t]his order also
protects,’’ indicates that the terms on the primary form
‘‘also’’ apply to the protected person’s minor children.
(Emphasis added.)
  The no contact term itself also applies not only to
the protected person, but to ‘‘others with whom the
contact would be likely to cause annoyance or alarm
to the protected person.’’ A reasonable jury therefore
could find that unsupervised contact with the children
‘‘would be likely to . . . alarm’’ A.N. on the basis of the
defendant’s history of verbally and physically abusing
family members, which included the events that directly
precipitated the order: his threats to A.N. with a knife,
which occurred in front of her children, and hitting A.N.
when she would get between him and the children in an
effort to protect them when he was hitting the children,
after which she went to the police and was taken to a
shelter by the department along with her children in
an effort to keep the children away from the defendant.
                            A
   The defendant first argues that there was insufficient
evidence from which the jury could conclude that he
had ‘‘knowledge of the terms of the order’’; General
Statutes § 53-223b (a); because the court’s explanation
of the order at the temporary restraining order hearing
‘‘created an ambiguity’’ about its scope. We disagree.
The court expressly instructed the defendant to limit
‘‘contact’’ with the children to weekly, supervised visits.
   ‘‘A person acts ‘knowingly’ with respect to . . . a
circumstance described by a statute defining an offense
when he is aware . . . that such circumstance exists
. . . .’’ General Statutes § 53a-3 (12). Knowledge is typi-
cally inferred. E.g., State v. Simino, 200 Conn. 113, 119,
509 A.2d 1039 (1986) (‘‘[o]rdinarily, guilty knowledge
can be established only through an inference from other
proved facts and circumstances’’ [internal quotation
marks omitted]).
  The temporary restraining order hearing proceeded
as follows. Defense counsel stated that he had reviewed
the order with the defendant and his sister, and that
the victim advocate had also been present to answer
questions. Defense counsel also confirmed that he
would ‘‘make [the defendant] understand’’ the proceed-
ings. The victim advocate and the court then had the
following discussion:
  ‘‘The Victim Advocate: What we’ve agreed upon is
that it would be considered a no contact restraining
order.
  ‘‘The Court: As far as mom is concerned?
  ‘‘The Victim Advocate: As far as mom is concerned.
  ‘‘The Court: Right.
  ‘‘The Victim Advocate: Contact with the kids [will]
be limited to weekly, supervised visits.
  ‘‘The Court: Contact with minor children weekly,
supervised. Yes?
   ‘‘The Victim Advocate: To fully cooperate with all of
[the department’s] recommendations.
  ‘‘The Court: Yes?
  ‘‘The Victim Advocate: The first three visits will be
through Visitation Solutions [Inc.]
  ‘‘The Court: Okay.
  ‘‘The Victim Advocate: The following visits will be
through the sister . . . .’’ (Emphasis added.)
   Thereafter, the court addressed the defendant
directly: ‘‘I am going to order a temporary restraining
order. Now, as to [A.N.] and the five children, sir, you
are not to assault, threaten, abuse, harass, follow, inter-
fere with or stalk. You are to stay away from the home
of [A.N.] or wherever she’s residing, and you’re not to
contact her in any manner. As far as the children are
concerned, you can have contact with your children
but for now we need it supervised. It’s to be weekly
and supervised. The first three visits you have with the
children will take place at Visitation Solutions, Inc., and
you will pay the fee. That’s for the first three visits,
starting next week. After that, your weekly visitation
will be supervised by your sister . . . . Any contact
that you need to have with your wife, or that your wife
needs to have with you, will go through a third party
. . . .’’ (Emphasis added.) We conclude that the court’s
explanation was not so unclear that the jury could not
reasonably have determined that the defendant knew
he was prohibited from contacting the children, outside
of weekly, supervised visits.
   The defendant relies primarily on the fact that the
court specified that the no assault term applied to both
A.N. and her minor children, but did not likewise specify
that the no contact term applied to both A.N. and the
children. We are not persuaded. Immediately after men-
tioning the no contact term as applied to A.N., the court
specified to the defendant: ‘‘[Y]ou can have contact
with your children but for now we need it supervised.’’
(Emphasis added.) The court clarified that contact
would be ‘‘weekly and supervised.’’ Previously, in the
presence of the defendant, the victim advocate similarly
characterized the order, stating: ‘‘Contact with the kids
[will] be limited to weekly, supervised visits.’’ (Empha-
sis added.)
   It is possible to infer that the court and the victim
advocate each meant ‘‘visitation’’ when they said ‘‘con-
tact,’’ given the references to visitation that followed.
If the jury drew this inference, then it would have con-
cluded that neither actually mentioned a restriction on
contact between the defendant and the children.
Defense counsel made this argument to the jury: ‘‘I
think what you’ll see when you review this transcript
is not much by the way of clear. And I say this because
I think when you read it, it’s going to be evident to you
that, at best, what this was, was that the court and
everybody talking about these things didn’t really think
about what to do with communication with the children
because all of the other children were so young, so they
didn’t contemplate it. . . . What’s supervised contact
mean? They were referring to the supervised visita-
tion.’’ (Emphasis added.) The jury rejected this argu-
ment, however. Certainly, it was entitled to infer that
the court and the victim advocate each ‘‘[thought] about
what to do with communication’’ and meant what they
said—‘‘contact’’ with the children was prohibited, with
the exception of weekly, supervised visits. The written
order, the actions of A.N. and the victim, and the ex
parte order supported this conclusion. See footnote 5
of this opinion.
                             B
   The defendant also notes that he does not read or
understand English and argues that the record does not
show that he was informed, in his primary language,
Spanish, that he was prohibited from contacting the
children by text or letter. Therefore, he contends that
he lacked ‘‘knowledge of the terms of the order . . . .’’
General Statutes § 53-223b (a). We disagree. On at least
three occasions, the defendant heard Spanish language
translations of the terms of the order. The jury also
reasonably could have found that the letter he sent
to the victim was evidence that he knew he was not
permitted to contact the children outside of court-
approved visits.
  The defendant is a native of Guatemala and required
a Spanish language interpreter at the restraining order
hearing.6 There was evidence, however, that he was
fully apprised of the terms of the order in Spanish by
his attorney, the court and the victim advocate.
   First, defense counsel privately advised the defen-
dant of the terms of the order. Counsel confirmed to
the court that he was ‘‘fluent enough in Spanish that
[he] could make [the defendant] understand what is
said in English in this court . . . .’’ Defense counsel
also stated that he had ‘‘looked at all the papers’’ and
had ‘‘gone over that proposed [order] with [the defen-
dant] . . . .’’ The defendant’s sister had attended that
meeting, and the victim advocate also had been present
to answer questions.
   The second and third instances of the defendant’s
receiving a Spanish language interpretation of the terms
of the restraining order were through the on-the-record
descriptions of the order by the court and the victim
advocate. For a portion of the hearing, the defendant
had the assistance of a Spanish language interpreter
provided by the court. For the remainder of the hearing,
including during the comments of the victim advocate
and the court set forth previously, defense counsel
served as the defendant’s interpreter. Although defense
counsel argued to the jury that ‘‘things get lost in transla-
tion’’ and that ‘‘we have no idea what was understood
[by the defendant],’’ there was no evidence that the
translations were inaccurate or that the order entered
by the court differed from the proposed order the defen-
dant had reviewed with his attorney. Thus, the jury
reasonably could have inferred that each of these three
translations was an accurate description of the order.
   Finally, the defendant asked the victim’s sibling to
deliver the letter to the victim, rather than delivering
it himself. As the Appellate Court aptly reasoned, this
‘‘suggests that the defendant knew that he could not
have contact with the victim outside of their weekly,
supervised visits, which the victim was refusing to
attend.’’ State v. Elmer G., supra, 176 Conn. App. 361.7
  Therefore, we conclude that the state presented suffi-
cient evidence that the defendant had ‘‘knowledge of
the terms of the order’’ prohibiting him from having
unsupervised contact with his children via text message
or letter.8 General Statutes § 53-223b (a).
                            C
   Finally, regarding the third count of criminal violation
of a restraining order, the defendant argues that the
state presented insufficient evidence that he sent a let-
ter to the victim while the order was in effect, and,
thus, this instance of contact was not in violation of
the order. We disagree. The victim testified that she
received the letter at some point between April 1 and
9, 2012, while the order was in effect. There was also
evidence that the defendant had given the letter to one
of her siblings at one of the visits permitted under the
order, which, of course, would have occurred while the
order was in effect. Finally, the contents of the letter—
the defendant’s pleas to the victim to meet with him—
suggest that it was written in response to the victim’s
refusal to attend the court-approved visits, which, again,
would have occurred while the order was in effect.
                            II
   The defendant next claims that the prosecutor com-
mitted several improprieties. Specifically, he argues
that the prosecutor improperly (1) bolstered the credi-
bility of two witnesses during questioning, (2) vouched
for the victim during closing argument to the jury, and
(3) attempted to evoke sympathy for the victim during
closing argument.9 We disagree with each of the defen-
dant’s arguments.
  We apply a two step analysis for claims of prosecu-
torial impropriety. State v. Warholic, 278 Conn. 354,
361, 897 A.2d 569 (2006). First, we determine whether
any impropriety occurred. Id. Second, we determine
whether any impropriety deprived the defendant of his
due process right to a fair trial, relying on the factors
enumerated in State v. Williams, 204 Conn. 523, 540,
529 A.2d 653 (1987). State v. Warholic, supra, 361. It is
the defendant’s burden to show that the prosecutor’s
conduct was improper and that it constituted a denial
of due process. State v. Felix R., 319 Conn. 1, 9, 124
A.3d 871 (2015). If a prosecutor’s remark is ambiguous,
this court should not ‘‘ ‘lightly infer’ ’’ that it is improper.
Id. Upon our review of the challenged remarks, we do
not find any of them to be improper.
                               A
   The defendant first argues that the prosecutor’s ques-
tioning improperly bolstered the credibility of two wit-
nesses. We disagree. This court has held that similar
conduct by prosecutors is not improper. Moreover, the
defendant alleges evidentiary violations and fails to
identify any harm of a constitutional nature, upon which
claims of prosecutorial impropriety rest. We therefore
conclude that the prosecutor’s conduct was not
improper.
  The defendant specifically challenges two lines of
questioning between the prosecutor and the state’s wit-
nesses. The first line of questioning occurred at the end
of the direct examination of the victim:
  ‘‘[The Prosecutor]: [A]re you making this stuff up?
  ‘‘The Victim: No.
  ‘‘[The Prosecutor]: Has anybody put you up to testi-
fying the way that you have testified here today in
court?
  ‘‘The Victim: No.
  ‘‘[The Prosecutor]: In your own words, why are you
doing it?
  ‘‘The Victim: Because I wanted to get out of the life
that I had with him.’’ (Emphasis added.)
   The second line of questioning occurred on redirect
examination of Lourdes Lopez, a pastor at the victim’s
church, to whom the victim had disclosed the defen-
dant’s sexual abuse. On direct examination, Lopez had
testified that she had observed the victim crying and,
on that basis, decided to talk to her about her home
life, which ultimately led to the victim’s disclosure. On
cross-examination, defense counsel questioned Lopez’
motives for approaching the victim—whether it was
her own idea to talk to the victim or whether she had
been convinced to do so by Altagracia Lara, a social
worker who was helping the family. Lopez conceded
that Lara had asked her to ask the victim about whether
‘‘anything was happening’’ with the defendant.10 On redi-
rect examination, the prosecutor attempted to rehabili-
tate Lopez during the following colloquy:
   ‘‘[The Prosecutor]: You were asked a series of ques-
tions about a conversation you had with Altagracia Lara.
Do you recall those?
  ‘‘[Lopez]: It was just a phone call.
  ‘‘[The Prosecutor]: And Alta [Lara] asked you to do
something, didn’t she?
  ‘‘[Lopez]: She only said to me that, since I was closer
to [the victim], probably, I should ask her about what
was going on with her and her dad.
   ‘‘[The Prosecutor]: So, when you asked [the victim]
about what was happening, in your mind, when you
asked that question, you had planned to ask that ques-
tion. Correct?
  ‘‘[Lopez]: Yes.
  ‘‘[The Prosecutor]: And you said earlier you chose
that moment because you felt she was weak?
  ‘‘[Lopez]: Yes.
   ‘‘[The Prosecutor]: In addition to Altagracia [Lara]
telling you to ask that question, did you have any inten-
tion [of] asking that question yourself?
  ‘‘[Lopez]: Yes.
  ‘‘[The Prosecutor]: Is that the truth?
  ‘‘[Lopez]: Yes. . . .
  ‘‘[The Prosecutor]: Were you considering asking [the
victim] even before Alta [Lara] called you?
  ‘‘[Lopez]: Yes.
  ‘‘[The Prosecutor]: And why was—why were you
intending to do that?
  ‘‘[Lopez]: Because of the way [the victim] was behav-
ing.’’ (Emphasis added.)
   Under our evidence code, evidence bolstering a wit-
ness’ credibility generally is inadmissible but may
become admissible if the witness’ credibility first has
been attacked. See Conn. Code Evid. § 6-6 (a). Viewed
in isolation, the prosecutor’s questions, emphasized pre-
viously, which attempted to bolster the witnesses’ credi-
bility, might appear to violate this rule. However,
defense counsel’s cross-examination of the victim and
Lopez at least arguably constituted attacks on their
credibility. Because defense counsel did not object to
any of the prosecutor’s questions, we have no ruling
from the trial court on whether defense counsel in fact
had placed the witnesses’ credibility at issue. Therefore,
the issues the defendant raises are unpreserved. See,
e.g., State v. Edwards, 99 Conn. App. 407, 412, 913 A.2d
1103, cert. denied, 281 Conn. 928, 918 A.2d 278 (2007).
The defendant nonetheless seeks review of these ques-
tions under the rubric of prosecutorial impropriety,
which implicates a constitutional right and is therefore
subject to review despite the absence of an objection
at trial. See, e.g., State v. Angel T., 292 Conn. 262, 274–75,
973 A.2d 1207 (2009) (unpreserved claim of prosecu-
torial impropriety subject to review, although method-
ology of State v. Golding, 213 Conn. 233, 239–40, 567
A.2d 823 [1989], is inapplicable).11 We conclude, how-
ever, that the prosecutor’s conduct was not improper.
    The defendant primarily relies on State v. Singh, 259
Conn. 693, 706, 793 A.2d 226 (2002). In that case, this
court held that it was improper to ask a witness to
comment on another witness’ veracity. Id., 712. We
offered two reasons for the conclusion. First, we stated
that ‘‘determinations of credibility are for the jury, and
not for witnesses.’’ (Internal quotation marks omitted.)
Id., 707. These questions lack probative value because
whether another witness had lied is beyond the compe-
tence of the testifying witness. Id., 708. Second, we
were concerned that these questions could confuse the
jury: ‘‘[Q]uestions of this sort also create the risk that
the jury may conclude that, in order to acquit the defen-
dant, it must find that the witness has lied. . . . A wit-
ness’ testimony, however, can be unconvincing or
wholly or partially incorrect for a number of reasons
without any deliberate misrepresentation being
involved . . . such as misrecollection, failure of recol-
lection or other innocent reason.’’ (Citations omitted;
internal quotation marks omitted.) Id. ‘‘This risk was
especially acute’’ when a government agent testified
because a government agent often is perceived to have
‘‘ ‘heightened credibility,’ ’’ and, thus, a jury might hesi-
tate to find that the government agent lied. Id.
   This court subsequently clarified that a question
about the witness’ own veracity was not necessarily
improper. See State v. Taft, 306 Conn. 749, 764–65, 51
A.3d 988 (2012). In Taft, a witness gave an account of
an event on direct examination but admitted on cross-
examination that she previously had given a different
account. Id. On redirect examination, the prosecutor
asked the witness whether she was now lying. Id., 765.
This question was not improper because ‘‘the prosecu-
tor merely provided the jury with information relevant
to determining why [the witness] may have changed
her story and whether it should believe the version of
events that she testified to at trial.’’ Id. We distinguished
Singh on the ground that ‘‘[s]uch testimony . . . did
not improperly invade the province of the jury in
determining whether [the witness] was credible.
Indeed, exploring [the witness’] motivation for lying
and her awareness of the ramifications of not telling the
truth is exactly the type of information a jury requires to
make an appropriate determination regarding a witness’
credibility.’’ Id.
   As in Taft, both concerns identified by Singh are
inapplicable to this case. First, information about the
victim’s and Lopez’ own ‘‘motivation for lying . . . is
exactly the type of information a jury requires’’ to assess
their credibility. Id. Although the challenged question
in Taft occurred on redirect examination, its reasoning
applies equally to the prosecutor’s questions on direct
examination of the victim here because the questions
went to her own credibility. Further, as we will describe
more fully, defense counsel would go on to put the
victim’s credibility squarely before the jury throughout
the trial, including in his cross-examination of her.12
E.g., State v. Thomas, Docket No. M2010-01394-CCA-
R3CD, 2011 WL 5071917, *8 (Tenn. Crim. App. October
4, 2011) (not improper to ask ‘‘victim if she had been
truthful’’ before defendant ‘‘cross-examined the victim
extensively’’ on credibility).
   Second, the prosecutor’s questions were unlikely to
confuse the issues for the jury. In no uncertain terms,
defense counsel told the jury: ‘‘This didn’t happen.’’ His
theory of the case was that the victim and Lopez were
lying: ‘‘[The defendant] didn’t do the things that he’s
being accused of. And it comes in the form of fabrica-
tion. Because at the end of the day, that’s what this is.’’
Defense counsel also offered a motive for them to lie:
serious allegations against the defendant would secure
financial aid from state agencies, give A.N. grounds for
divorce, and give A.N. and the victim a basis for legal
status in the United States. These issues also had been
explored at length during examination of the witnesses.
Moreover, the victim’s graphic depictions of sexual,
verbal, and physical abuse were especially unlikely to
result from ‘‘ ‘misrecollection [or] failure of recollec-
tion,’ ’’ and neither witness was a government agent.
State v. Singh, supra, 259 Conn. 708.
   Our conclusion is further supported by consideration
of the concerns underlying both a prosecutorial impro-
priety claim and the evidentiary rule prohibiting ques-
tions bolstering a witness’ credibility before an attack
on that witness’ credibility. Due process and fundamen-
tal fairness underlie prosecutorial impropriety claims.
See, e.g., State v. Stevenson, 269 Conn. 563, 571, 849 A.2d
626 (2004) (‘‘[t]he touchstone of due process analysis
in cases of alleged prosecutorial [impropriety] is the
fairness of the trial’’ [internal quotation marks omit-
ted]). The evidentiary rule underlying the defendant’s
claim, on the other hand, exists to promote judicial
efficiency: ‘‘As of the time of the direct examination, it
is uncertain whether the cross-examiner will attack the
witness’s credibility . . . . If the opposing counsel
[does not attack the witness’ credibility], all the time
devoted to the bolstering evidence on direct examina-
tion will have been wasted.’’ 1 C. McCormick, Evidence
(7th Ed. 2013) § 33, pp. 204–205; see also Fed. R. Evid.
608, advisory committee notes (‘‘enormous needless
consumption of time which a contrary practice would
entail justifies the limitation’’). Because the evidentiary
rule against preemptive bolstering of a witness’ testi-
mony has its roots in efficiency, rather than fairness,
we will not in the present case rely on it as a basis on
which to adjudicate a claim of prosecutorial impropri-
ety. Cf. State v. Ruffin, 144 Conn. App. 387, 399, 71
A.3d 695 (2013) (‘‘[r]obing garden variety claims [of an
evidentiary nature] in the majestic garb of constitutional
claims does not make such claims constitutional in
nature’’ [internal quotation marks omitted]), aff’d, 316
Conn. 20, 110 A.3d 1225 (2015). Therefore, we conclude
that the prosecutor’s questions to the victim and Lopez
about their truthfulness were not improper.
                            B
  The defendant points to three comments the prosecu-
tor made during closing argument and argues that each
was an improper attempt to evoke sympathy for the
victim. We disagree and address each comment in turn.
   ‘‘[A] prosecutor may not advance an argument that
is intended solely to appeal to the jurors’ emotions and
to evoke sympathy for the victim . . . .’’ State v. Long,
293 Conn. 31, 59, 975 A.2d 660 (2009). This kind of
argument ‘‘invites the jury to decide the case, not
according to a rational appraisal of the evidence, but
on the basis of powerful and irrelevant factors which
are likely to skew that appraisal.’’ (Internal quotation
marks omitted.) Id.
   The prosecutor, in the first challenged comment,
asked the jurors to consider their own perspectives:
‘‘[The victim was] asked . . . why are you saying these
things about your father? And here’s what she said: ‘I
had to get out of the life I had with him.’ If you were in
her position, would you feel the same way?’’ (Emphasis
added.) The defendant argues that this was an improper
‘‘golden rule’’ argument.13 We disagree.
   ‘‘[A] golden rule argument is one that urges jurors to
put themselves in a particular party’s place . . . or into
a particular party’s shoes. . . . Such arguments are
improper because they encourage the jury to depart
from neutrality and to decide the case on the basis of
personal interest and bias rather than on the evidence.’’
(Internal quotation marks omitted.) State v. Long,
supra, 293 Conn. 53–54. But we have repeatedly recog-
nized that ‘‘not every use of rhetorical language or
device is improper.’’ (Internal quotation marks omit-
ted.) State v. Warholic, supra, 278 Conn. 366. Specific
to golden rule arguments, we have acknowledged that
the ‘‘animating principle behind the prohibition . . . is
that jurors should be encouraged to decide cases on
the basis of the facts as they find them, and reasonable
inferences drawn from those facts, rather than by any
incitement to act out of passion or sympathy for or
against any party.’’ State v. Long, supra, 57–58. In this
light, a prosecutor may ask jurors to place themselves
in the shoes of a victim, so long as he does so only as
a rhetorical device ‘‘to encourage the jurors to draw
inferences from the evidence . . . on the basis of . . .
how a reasonable [person] would act under the circum-
stances.’’ Id., 58; see also, e.g., State v. Stephen J. R.,
309 Conn. 586, 607, 72 A.3d 379 (2013) (‘‘by having the
jurors put themselves in [the victim’s] place . . . the
prosecutor was arguing that [the victim’s] statements
. . . were consistent with how a reasonable child her
age would react under the specific circumstances’’);
State v. Campbell, 141 Conn. App. 55, 64–65, 60 A.3d
967 (‘‘prosecutor used ‘you’ in a way that the jurors
could distinguish as a request for them to view evidence
as a reasonable person, and not as an appeal for them
to empathize with the victim’’), cert. denied, 308 Conn.
933, 64 A.3d 331 (2013).
   Here, the challenged comment was directed at the
victim’s credibility, which, as discussed in part II A of
this opinion, was squarely at issue. It was preceded
by a litany of evidence that the victim was credible,
including prior consistent statements and the various
psychological, social and physical barriers she had to
overcome in order to testify.14 The prosecutor specified
that the jury could infer that she was credible on the
basis of this evidence and not on the basis of emotion:
‘‘And after all that, I am arguing to you that this evidence
shows she’s not fabricating these things.’’ (Emphasis
added.) He immediately followed the challenged state-
ment by stating that the victim’s conduct was consistent
with how ‘‘a person’’ would react under these circum-
stances. See footnote 14 of this opinion. We conclude
that the prosecutor’s comment was a permissible
attempt to encourage the jury, on the basis of how a
reasonable person would view this evidence, to infer
that the victim was not fabricating her testimony. The
comment was not an improper attempt to encourage
the jury to believe the victim out of passion or sympathy.
   In the second challenged comment, the prosecutor
referenced the victim’s credibility, in light of the various
psychological, social and physical barriers she faced in
accusing the defendant of sexual assault: ‘‘[R]emember
what the judge says about credibility. You [have] seen
how a young woman who makes up a claim of sexual
assault kind of has to come through and run the legal
gauntlet. Even the members of her family can testify
against her. But I think the evidence shows you that [the
victim’s] testimony has endured, it’s remained intact in
the core. . . . Remember what she’s had to do. She’s
[gone] through counseling. She’s [gone] through medi-
cal exams. She’s [gone] through interviews. She’s [gone]
through court appearances. And she’s gone through
cross-examination. And after all that, I am arguing to
you that this evidence shows she’s not fabricating these
things.’’ These types of comments are permitted in Con-
necticut, and we decline the defendant’s invitation to
overrule this precedent. E.g., State v. Felix R., supra,
319 Conn. 10 (not improper to ‘‘[recount] the difficulties
that the victim faced during the investigation and trial’’);
State v. Long, supra, 293 Conn. 48 (not improper to ask
jury ‘‘to infer that [the victim’s] complaint was more
credible because it required her to undergo an uncom-
fortable medical examination and embarrassing conver-
sations with both her family members and complete
strangers’’); State v. Warholic, supra, 278 Conn. 377 (not
improper to ask jury ‘‘to assess [the minor victim’s]
credibility by recognizing the emotional difficulty that
[he] subjected himself to by making the allegations of
sexual assault’’).
   The prosecutor, in the third challenged comment,
asked the jury whether other individuals in circum-
stances similar to the victim would fabricate sexual
assault accusations: ‘‘[I]f a young girl such as [the vic-
tim] wanted to fabricate a lie, is this the lie they would
fabricate? I would submit to you that there is no young
girl that wants to fabricate an untruth of this extent
and this magnitude.’’ The defendant argues that this
comment invited the jury to rely on extraneous matters
because it is ‘‘irrelevant whether most young girls would
make up such allegations—the issue was whether [the
victim] did.’’ ‘‘[A] prosecutor should not inject extrane-
ous issues into the case that divert the jury from its duty
to decide the case on the evidence.’’ (Internal quotation
marks omitted.) State v. Warholic, supra, 278 Conn.
376. As stated previously, however, ‘‘not every use of
rhetorical language or device is improper.’’ (Internal
quotation marks omitted.) Id., 366. Moreover, ‘‘the state
may argue that a witness has no motive to lie’’; id., 365;
and may ask the jurors to draw inferences that are
based on their ‘‘common sense and life experience.’’
Id., 378. In this instance, the prosecutor’s comment
rebutted defense counsel’s arguments that the victim
fabricated her testimony. Although the prosecutor liter-
ally asked the jury how other young girls would respond
in similar circumstances, which is irrelevant, he did so
as a rhetorical device to encourage the jury to infer
that the victim was not fabricating her testimony on
the basis of how the jurors, in their life experience,
would believe a reasonable person in similar circum-
stances would respond. Therefore, the prosecutor’s
comment was not improper.
                                     C
   Finally, the defendant highlights four comments the
prosecutor made about the victim during closing argu-
ment to the jury and argues that each was an improper
expression of the prosecutor’s personal opinion about
the victim’s credibility as a witness. For the reasons
stated by the Appellate Court, we disagree. See State
v. Elmer G., 176 Conn. App. 375–77.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
  * In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to use the defendant’s full name or to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
  Additionally, in accordance with the Violence Against Women and Depart-
ment of Justice Reauthorization Act of 2005, § 106 (c), Pub. L. No. 109-162,
119 Stat. 2960, 2982 (2006), codified as amended at 18 U.S.C. § 2265 (d) (3)
(2012), we decline to identify the party protected under a restraining order
or others through whom that party’s identity may be ascertained.
  1
    General Statutes § 53a-223b (a) provides in relevant part: ‘‘A person is
guilty of criminal violation of a restraining order when (1) (A) a restraining
order has been issued against such person pursuant to section 46b-15 . . .
and (2) such person, having knowledge of the terms of the order . . . (B)
contacts a person in violation of the order. . . .’’
   2
     A.N. acknowledged that her son had inaccurately reported that the defen-
dant actually cut her with the knife. She described the incident as follows:
‘‘[Our son], the little kid, he didn’t want to eat, so [the defendant] got upset
and grab a knife. I got in the middle of it, and he was gonna kill me, so [the
victim] got in the middle . . . .’’ The defendant injured the victim with a
knife on a separate occasion, however, and held a knife to her neck on
another occasion.
   3
     The facts concerning the conduct at the temporary restraining order
hearing derive from a transcript of the hearing admitted into evidence as
exhibit 51 and submitted to the jury. Except for the referenced remarks,
most of the transcript of that hearing—including any testimony the court
heard in support of the order—was redacted, as agreed to by the parties,
and therefore was not submitted to the jury.
   4
     We declined to certify a question regarding whether there was sufficient
evidence to support the defendant’s conviction of sexual assault.
   5
     The defendant’s appellate counsel discussed at oral argument before
this court an inconsistency, which was not discussed in the briefs, between
the no contact term and the term granting visitation: the former prohibited
‘‘contact . . . in any manner’’ with the children, whereas the latter permitted
‘‘visits’’ with them. This arguably rendered the order ambiguous. Because
this argument was raised for the first time at oral argument, however, we
are not obligated to consider it. See, e.g., Grimm v. Grimm, 276 Conn. 377,
393, 886 A.2d 391 (2005), cert. denied, 547 U.S. 1148, 126 S. Ct. 2296, 164
L. Ed. 2d 815 (2006).
   We emphasize that, although our courts generally examine an order of
another court as a question of law subject to plenary review and construe
it ‘‘in the same fashion as other written instruments’’; (internal quotation
marks omitted) State v. Denya, 294 Conn. 516, 529, 986 A.2d 260 (2010);
the defendant has never before challenged the scope or clarity of the terms
of the order as a matter of law (or, even, of fact). Rather, on appeal, he
challenges only his knowledge of the order’s terms as an insufficiency claim.
Appellate counsel specified at oral argument that even the inconsistency of
the written order only ‘‘goes to his knowledge.’’ If the defendant had wanted
to argue to this court, as a matter of law, that the order failed to adequately
inform him that this kind of contact was prohibited, then we would agree
with the well reasoned opinion of the concurring Appellate Court judge that
he could have done so via a vagueness challenge. See State v. Elmer G.,
supra, 176 Conn. App. 391 (Prescott, J., concurring).
   Similarly, at trial, the defendant evidently elected ‘‘to have the jury decide,
as a factual question, whether he had knowledge of the terms of the orders.’’
Id. He ‘‘never moved to dismiss the counts of the information on the ground
that they were insufficient as a matter of law . . . .’’ Id. Nor did he even place
the scope or clarity of the order squarely before the jury by ‘‘submit[ting]
any particular request to charge that would seek . . . a jury determination
regarding the question of whether the restraining orders were sufficiently
clear and unambiguous.’’ Id.
   In any case, the defendant’s argument fails as an insufficiency claim
because the no contact and visitation terms are reconcilable under a reason-
able reading of the order. In reviewing an insufficiency claim, we ask
‘‘whether there is a reasonable view of the evidence that supports the jury’s
verdict of guilty.’’ (Internal quotation marks omitted.) State v. Moreno-Her-
nandez, supra, 317 Conn. 299. Each inference of fact supporting the verdict
‘‘need not be proved beyond a reasonable doubt.’’ (Internal quotation marks
omitted.) State v. Taupier, 330 Conn. 149, 187, 193 A.3d 1 (2018), cert.
denied,        U.S.      , 139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019). When the
terms are read together, a reasonable view of them supports the jury’s
verdict of guilty because the visitation term was a limited modification of
the contact restriction. In other words, the defendant was not to contact
his children, except for weekly, supervised visits.
   The inference that the defendant was not to contact the children outside
of court-approved visitation is further supported by (1) the court’s explana-
tion of the order to the defendant (‘‘you can have contact with your children
but for now we need it supervised’’ and ‘‘[i]t’s to be weekly and supervised’’),
(2) the victim advocate’s characterization of the order to the court (‘‘[c]ontact
with the kids [will] be limited to weekly, supervised visits’’), (3) the no
contact term itself, which prohibits contact with anyone ‘‘likely to cause
annoyance or alarm to’’ A.N. and, thus, also reasonably could be found to
prohibit contact with the children, (4) the fact that A.N. and the victim
interpreted the order to prohibit contact with the children (they immediately
reported contact to the police as violations of the order), and (5) the absence
of this inconsistency in the ex parte restraining order, which did not grant
visitation and therefore unequivocally restricted contact with the children.
    We also note that an alternative reading of these terms, in which they
are read to conflict, would render one of them meaningless. If the defendant
can ‘‘visit’’ with the children but also has an absolute restriction on ‘‘contact’’
with them, exercising his right under the visitation provision would result
in a violation of the no contact provision. Conversely, absolute respect for
the no contact provision would make the visitation provision pointless.
Although the order is not a model of clarity, reading these terms in harmony
is not just a reasonable way to interpret the order, it is the only reason-
able interpretation.
    6
      At the defendant’s criminal trial, the victim also testified that the defen-
dant only ‘‘knew a little bit’’ of English.
    7
      There was also evidence that the defendant received a physical copy of
the order. A court clerk testified that it is the court’s usual procedure to
mail a temporary restraining order to a defendant after a hearing. Although
we cannot say that the defendant’s receipt of these orders would have itself
been sufficient to establish his knowledge of the specific terms of the order,
neither can we conclude that it was irrelevant to the jury’s determination.
    As noted in part I A of this opinion, one of the forms was printed in
Spanish. It told the defendant that the documents he had received were a
restraining order, a violation of the order was a criminal offense, and con-
tacting a protected person might violate the order. The other forms also
contained some material information that did not require translation, such
as the names of his wife and children. Thus, it was entirely reasonable for
the jury to infer that the defendant knew he was under some type of contact
restriction with his wife and children on the basis of the forms alone.
    For some courts, if a defendant receives a restraining order, he is deemed
to have knowledge of its contents. E.g., People v. Williams, 118 A.D.
3d 1295, 1296, 987 N.Y.S.2d 772 (‘‘defendant’s signature acknowledging
receipt of the order of protection establishes that it was served and that
[s]he was on notice as to its contents’’ [citations omitted; internal quotation
marks omitted]), leave to appeal denied, 24 N.Y.3d 1090, 25 N.E.3d 354, 1
N.Y.S.3d 17 (2014); see Smith v. State, 999 N.E.2d 914, 917 (Ind. App. 2013)
(rejecting defendant’s argument that officer ‘‘had to inform him of every
specific term’’ in protective order to establish knowledge of its terms); see
also Commonwealth v. Delaney, 425 Mass. 587, 592, 682 N.E.2d 611 (1997)
(‘‘[c]learly, a showing that a defendant was served with a copy of a court
order is strong evidence that a defendant had knowledge that certain conduct
. . . could result in a criminal conviction’’), cert. denied, 522 U.S. 1058, 118 S.
Ct. 714, 139 L. Ed. 2d 655 (1998). In at least one jurisdiction, this presumption
applies even if the order is written in English and English is not the defen-
dant’s primary language. See Cardenas-Najarro v. Commonwealth, Record
No. 0699-13-4, 2014 WL 820544, *4 (Va. App. March 4, 2014) (‘‘Once an order
is served on a litigant, the litigant is deemed to have notice of the document
. . . . [The] [a]ppellant cites no authority, and we find none to say, that
the process server must explain the document to the recipient in order for
him to have knowledge of the terms of the order. . . . If the litigant is
properly served, it is incumbent upon the recipient to learn the import of
the order.’’ [Citations omitted.]).
    We do not rely on the defendant’s receipt of a physical copy of the order
in this case, however, because of the other evidence that the defendant had
knowledge of its terms. Cf. State v. Wiggins, 159 Conn. App. 598, 605 n.7,
124 A.3d 902 (2015) (declining to decide whether defendant had sufficient
knowledge of protective order under General Statutes § 53a-223 based on
presumed receipt of order), cert. denied, 327 Conn. 908, 170 A.3d 4 (2017).
    8
      By affirming the defendant’s conviction on these counts, we simply
conclude that, given the record in this case and the defendant’s arguments
on appeal, we cannot say that no reasonable jury could have found the
defendant guilty of the charges of violating the restraining order. Looking
beyond the facts of this case, we understand that the Judicial Branch is
committed to ensuring that persons who appear before our state’s courts
receive the tools necessary to understand the proceedings in which they
participate and the orders issued therein, consistent with the Judicial
Branch’s mission to serve ‘‘the interests of justice and the public by resolving
matters brought before it in a fair, timely, efficient and open manner.’’ To
facilitate ‘‘meaningful access to the court system and its programs and
services,’’ the Judicial Branch has committed to robust efforts to overcome
language barriers that limited English proficient (LEP) litigants face when
appearing in court, which are implemented via the comprehensive Language
Access Plan. See State of Connecticut, Judicial Branch, Language Access
Plan (Rev. 2019) p. 2, available at https://jud.ct.gov/LEP/LanguageAc-
cessPlan.pdf (last visited September 9, 2019). The Language Access Plan
requires, for example, that the forms provided by the Judicial Branch and
regularly used by the public in our court system are made available in the
languages most often spoken by those who use them; see id., p. 9; and that
interpreters and translation services are available ‘‘at no cost, for LEP parties
and other LEP individuals, such as witnesses and victims, whose presence
or participation is appropriate to the justice process.’’ Id., p. 7. We urge all
state judicial officers and Judicial Branch employees to continue to take
pains to make certain that those appearing before our courts have been
afforded the available interpreting and translation services necessary to
enhance their understanding of matters involving them. And, even when
any language barrier has been addressed, we emphasize that our trial courts
must make certain that the orders they issue are clear, such as by making
sure that restraining orders are specific about what forms of contact are
being prohibited so there can be no misunderstanding. We can only expect
confidence in our courts and respect for court orders that is commensurate
with the efforts on the part of the entire Judicial Branch to ensure greater
understanding and meaningful participation by those who come before us.
   9
     The defendant also notes other comments made by the prosecutor and
offers other grounds as to why they were improper. He did not, however,
object to those comments at trial or raise them on appeal to the Appellate
Court. Therefore, we do not consider them. See, e.g., State v. Fauci, 282
Conn. 23, 26 n.1, 917 A.2d 978 (2007).
   10
      The following colloquy occurred between defense counsel and Lopez:
   ‘‘[Defense Counsel]: And you said this was a decision on your own [to
talk to the victim about her father]?
   ‘‘[Lopez]: Oh, you’re just trying to confuse me.
   ‘‘[Defense Counsel]: Do you know a woman named Altagracia—Alta-
gracia Lara?
   ‘‘[Lopez]: Yes. When she called me just to—asking me that, that was a
confirmation of what I already observed based on [the victim’s] attitude.
But that didn’t have anything to do with the church. . . .
   ‘‘[Defense Counsel]: It was Altagracia Lara who asked you to ask [the
victim] . . . if anything was happening with her dad. Isn’t that true?
   ‘‘[Lopez]: Yes.
   ‘‘[Defense Counsel]: And that is, in fact, why you asked [the victim] about
whether anything was happening with her father. True?
   ‘‘[Lopez]: Yes.’’
   11
      The Appellate Court ‘‘decline[d] to review [the claim] under the prosecu-
torial impropriety framework.’’ State v. Elmer G., supra, 176 Conn. App.
371. Instead, it treated the claim as evidentiary and dismissed it as unpre-
served. Id. We address the claim under the prosecutorial impropriety frame-
work because we have addressed similar issues under that framework in
the past. E.g., State v. Maguire, 310 Conn. 535, 562, 78 A.3d 828 (2013)
(‘‘because the state’s case rested entirely on the victim’s credibility, any
improper remarks by the prosecutor that tended to bolster [the victim’s]
credibility, or to diminish that of the defendant, may very well have had a
substantial impact on the verdict’’); see also State v. Taft, 306 Conn. 749, 764,
51 A.3d 988 (2012); State v. Singh, 259 Conn. 693, 706, 793 A.2d 226 (2002).
   12
      We also note that Taft relied on State v. Vazquez, 79 Conn. App. 219,
231 n.10, 830 A.2d 261, cert. denied, 266 Conn. 918, 833 A.2d 468 (2003),
which involved questions on cross-examination. In that case, the Appellate
Court stated: ‘‘We interpret the remarks in question as inquiries into their
potential motivation for lying and their awareness of the ramifications of
not telling the truth. We have long held that [a]n important function of cross-
examination is the exposure of a witness’ motivation in testifying. . . . We
conclude that this is equally true of direct examination. Those questions,
therefore, were not improper.’’ (Citation omitted; internal quotation marks
omitted.) Id.; see State v. Taft, supra, 306 Conn. 764.
   13
      The Appellate Court addressed the prosecutor’s comment but did so
on different grounds without mentioning the defendant’s ‘‘golden rule’’ argu-
ment. See State v. Elmer G., supra, 176 Conn. App. 378–79 and 378 n.12;
see also State v. Long, supra, 293 Conn. 53–54 (‘‘[a] golden rule argument
is one that urges jurors to put themselves in a particular party’s place
. . . or into a particular party’s shoes’’ [internal quotation marks omitted]).
Although we do not address several of the defendant’s other arguments,
which were not discussed by the Appellate Court; see footnote 5 of this
opinion; we address this one. Unlike the defendant’s other arguments, which
are raised for the first time on appeal to this court, the defendant raised
this argument, albeit in passing, in his brief to the Appellate Court.
   14
      In full, the prosecutor’s argument was: ‘‘[The victim] told the story [to]
Lourdes Lopez. She told it to her mom. She told it to the police. She told
it to [a forensic pediatrician]. She told it to Julia Jiminez [the victim’s school
guidance counselor], and she told it to this jury. Remember what she’s had
to do. She’s [gone] through counseling. She’s [gone] through medical exams.
She’s [gone] through interviews. She’s [gone] through court appearances.
And she’s gone through cross-examination. And after all that, I am arguing
to you that this evidence shows she’s not fabricating these things. Defense
focused on all of the supposed reasons she’s fabricating these claims except
for one. There’s one they left out. . . . [The victim was] asked . . . why
are you saying these things about your father? And here’s what she said: ‘I
had to get out of the life I had with him.’ If you were in her position, would
you feel the same way? This is exactly what a person would say that was
in this position.’’ (Emphasis added.)